Exhibit 10.2

 

Execution Version

 

NON-COMPETITION AGREEMENT

 

THIS NON-COMPETITION AGREEMENT (this “Agreement”) is entered into as of
September 3, 2013 by and among C. R. Bard, Inc., a New Jersey corporation (the
“Parent”), Rochester Medical Corporation, a Minnesota corporation (the
“Company”), Starnorth Acquisition Corp., a Minnesota corporation and a
wholly-owned subsidiary of Parent (“MergerSub”), and Philip Conway, an
individual, residing at 9818 County Road 10 SE, Chatfield, MN 55923 (the
“Restricted Person”).

 

RECITALS

 

WHEREAS, the Company, Parent and MergerSub intend to enter into an Agreement and
Plan of Merger dated on or about the date hereof (the “Merger Agreement”)
pursuant to which MergerSub will be merged with and into the Company (the
“Merger”) with the Company to be the surviving entity in the Merger (the
“Surviving Corporation”);

 

WHEREAS, pursuant to the terms of the Merger Agreement, all of the outstanding
equity interests of the Company will be converted into the right to receive the
Merger consideration;

 

WHEREAS, it is Parent’s, MergerSub’s and Company’s desire that the entire
goodwill of the Company be transferred to the Surviving Corporation as part of
the Merger, and Parent and MergerSub believe that the agreements and covenants
in this Agreement are essential to protect the value of the Surviving
Corporation;

 

WHEREAS, the Company is, and following the Merger the Surviving Corporation will
be, engaged in the business of Exploiting (as defined herein) the Products (as
defined herein);

 

WHEREAS, the relevant market for the Business (as defined herein) is national
and international in scope, and there exists nationwide and international
competition for the products of the Business;

 

WHEREAS, Restricted Person has an equity interest in the Company and is one of
its key employees and, as such, Restricted Person is intimately involved in the
Business and has detailed knowledge of the intellectual property and other
confidential and proprietary information of the Business;

 

WHEREAS, in connection with the Merger, Restricted Person’s equity interest in
the Company will be converted into the right to receive Restricted Person’s pro
rata portion of the Merger consideration, and Restricted Person intends to
transfer the goodwill associated with Restricted Person’s equity interest in the
Company (to the extent it can be transferred by Restricted Person); and

 

WHEREAS, Restricted Person’s execution of this Agreement is both an inducement
for, and a condition precedent to, Parent and MergerSub entering into the Merger
Agreement and consummating the Merger.

 

NOW, THEREFORE, in consideration of the premises, covenants and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which

 

--------------------------------------------------------------------------------


 

are hereby acknowledged, Restricted Person, the Company, Parent and MergerSub
hereby agree as follows:

 

ARTICLE I

 

NON-COMPETITION, NON-SOLICITATION AND NON-DISPARAGEMENT

 

1.1          Non-Competition.  As an inducement for Parent and MergerSub to
enter into the Merger Agreement and consummate the Merger, and in connection
with the sale of Restricted Person’s entire equity interest, including goodwill,
in the Company in connection with the Merger, Restricted Person agrees that
he/she shall not, directly or indirectly, own, manage, engage in, operate,
control, work for, consult with, render services for, maintain any equity
interest in, lend money to, or otherwise directly or indirectly participate in
the ownership, management, operation or control of, any business engaged in or
Exploiting any products related to urinary retention, urinary incontinence or
urine drainage, including but not limited to Foley catheters, intermittent
catheters, male external catheters, leg bags and drainage bags (the “Business”)
(including any improvements, modifications or developments thereon, the
“Restricted Business”), whether in corporate, proprietorship or partnership form
or otherwise, for a period commencing on the Closing Date and continuing for
five (5) years thereafter (the “Restricted Term”).  Restricted Person
acknowledges that the Surviving Corporation’s Business will operate nationally
and internationally, and therefore, the obligations in this Section 1.1 shall
apply throughout the United States and the rest of the world.  Notwithstanding
the foregoing, the Restricted Person shall not be restricted from consulting
with, rendering services to or working for any entity whose business includes
the Restricted Business; provided, that, the Restricted Person does not consult
with, render services to or work for the Restricted Business.

 

1.2          Public Securities.  Notwithstanding the foregoing, Restricted
Person or his/her controlled Affiliates may passively own, directly or
indirectly, less than one percent (1%) of the outstanding capital stock of any
publicly traded company engaged in a Restricted Business; provided, however,
that Restricted Person is not a member of the board of directors or similar
governing body of such publicly-traded company.

 

1.3          No Interference with Business; Non-Solicitation.  The Restricted
Person hereby acknowledges and agrees that Restricted Person’s business
relationship with any client, customer, supplier, distributor or licensor of the
Surviving Corporation is based on the Confidential Information (as defined in
Section 1.5 of this Agreement) which the Restricted Person has agreed not to
disclose or use except as set forth in Section 1.5 of this Agreement.  The
Restricted Person further acknowledges that vigilant protection of the
Confidential Information is necessary to prevent competitive harm to the
Surviving Corporation and its Affiliates and that the retention by the Surviving
Corporation of the personnel engaged in the Business is crucial to the
protection of the Confidential Information.  Accordingly, and as an inducement
for Parent and MergerSub to enter into the Merger Agreement and consummate the
Merger, Restricted Person agrees that, during the Restricted Term, Restricted
Person shall not, directly or indirectly, (i) cause, solicit, induce or
encourage any employees of Parent or the Surviving Corporation, or employees of
Parent or the Surviving Corporation’s respective Affiliates, whose primary
duties are related to the Restricted Business to leave such employment or
(ii) hire, employ or otherwise engage any such employees, provided, however,
that this Agreement shall not prohibit any general solicitation that is not
specifically targeted at such persons or the solicitation of any

 

2

--------------------------------------------------------------------------------


 

employee of Parent or the Surviving Corporation whose employment, at the time of
such solicitation, has been involuntarily terminated by the Parent or the
Surviving Corporation or (iii) cause, solicit, induce or encourage any client,
customer, supplier, distributor or licensor of Parent, the Surviving Corporation
or their respective Affiliates, or any other person or entity who has a material
business relationship with Parent, the Surviving Corporation or their respective
Affiliates, to terminate or modify any such relationship.

 

1.4          Non-Disparagement.  From and after the Closing Date, Restricted
Person shall not, directly or indirectly, make or publish any derogatory,
unfavorable, negative, disparaging, false, damaging or deleterious written or
oral statements or remarks (including without limitation, the repetition or
distribution of derogatory rumors, allegations, or negative or unfavorable
reports or comments) regarding Parent, the Company, MergerSub, the Surviving
Corporation or any of their respective Affiliates or any current shareholder,
officer, director, employee, independent contractor or agent of any of the
foregoing (each, a “Representative”) or to the Restricted Person’s knowledge,
any former Representative, the Business formerly conducted by the Company, the
Business as conducted by the Surviving Corporation, or the Products.

 

1.5          Confidentiality.  From and after the Closing Date, Restricted
Person shall not, directly or indirectly, disclose, reveal, divulge or
communicate to any person or entity, other than authorized officers, directors
and employees of Parent or the Surviving Corporation and their respective
Affiliates, or use or otherwise Exploit for his/her own benefit or for the
benefit of anyone other than Parent or the Surviving Corporation and their
respective Affiliates, any Confidential Information (as defined below). 
Restricted Person shall not have any obligation to keep confidential any
Confidential Information if and to the extent disclosure thereof is specifically
required by applicable Law; provided, however, that in the event disclosure is
required by applicable Law, Restricted Person shall, to the extent reasonably
possible, provide Parent and the Surviving Corporation with prompt notice of
such requirement prior to making any disclosure so that Parent and the Surviving
Corporation may seek an appropriate protective order.  For purposes of this
Agreement, “Confidential Information” means any information with respect to
Parent or the Surviving Corporation (including, for the avoidance of doubt, such
information with respect to the Company) and their respective Affiliates,
including methods of operation, client or customer lists (former, current or
prospective) and any associated information, products, prices, fees, costs,
technology, inventions, trade secrets, know-how, software, marketing methods,
plans, personnel, suppliers, competitors, markets or other specialized
information or proprietary matters; provided, however, that there shall be no
obligation hereunder with respect to information that (i) is generally available
to the public on the date of this Agreement or (ii) becomes generally available
to the public other than as a result of a disclosure not otherwise permissible
hereunder.

 

ARTICLE II

 

REMEDIES AND WAIVER OF TRIAL BY JURY

 

2.1          Remedies.  The parties to this Agreement agree that (a) if
Restricted Person breaches Article I of this Agreement, the damage to the
Surviving Corporation and Parent may be substantial, although difficult to
ascertain, and money damages may not afford the Surviving Corporation and Parent
an adequate remedy and (b) if Restricted Person is in breach of any

 

3

--------------------------------------------------------------------------------


 

provision of this Agreement, or threatens such a breach, the Surviving
Corporation and Parent shall be entitled, in addition to all other rights and
remedies as may be provided by applicable Law or otherwise, to seek specific
performance and injunctive and other equitable relief to prevent or restrain
such a breach without the necessity of proving actual damage or posting any bond
whatsoever, to the maximum extent permitted by Law.  Notwithstanding anything
herein to the contrary, in the event that Restricted Person is found by a court
of competent jurisdiction to have violated Section 1.1 or Section 1.3, the
Restricted Period shall be extended by the same time period that Restricted
Person is found to have been in violation of such section of this Agreement.

 

2.2          Waiver of Trial by Jury.  IN ANY ACTION OR PROCEEDING ARISING
HEREFROM, THE PARTIES HERETO CONSENT TO TRIAL WITHOUT A JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO OR ITS SUCCESSORS AGAINST
ANY OTHER PARTY HERETO OR ITS SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT, REGARDLESS OF THE FORM OF ACTION OR
PROCEEDING.

 

ARTICLE III

 

MISCELLANEOUS

 

3.1          Entire Agreement; Amendments and Waivers; Several Agreements.  This
Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior agreements, written or oral, with
respect thereto.  This Agreement may be amended or modified and the terms and
conditions hereof may be waived, only by a written instrument signed by each of
the parties or, in the case of waiver, by the party waiving compliance.  No
delay on the part of any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any waiver on the part of
any party of any right, power or privilege hereunder, nor any single or partial
exercise of any right, power or privilege hereunder, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder.  The rights and remedies provided herein are cumulative and are not
exclusive of any rights or remedies that any party may otherwise have at law or
in equity.

 

3.2          Representations and Warranties.  Each of the Company, MergerSub,
Parent and Restricted Person represents and warrants that this Agreement is a
legal, valid and binding obligation, enforceable against the Company, MergerSub,
Parent and Restricted Person, respectively, in accordance with its terms to the
fullest extent permitted under applicable Law subject to (i) applicable
bankruptcy, insolvency, and other similar Laws affecting the rights and remedies
of creditors generally and (ii) Laws governing specific performance, injunctive
relief and other equitable remedies.

 

3.3          Notices.  All notices and other communications under this Agreement
shall be in writing and shall be deemed given (a) when delivered personally by
hand (with written confirmation of receipt), (b) when sent by facsimile (with
written confirmation of transmission) or (c) one (1) Business Day following the
day sent by overnight courier (with written confirmation of receipt), in each
case at the following addresses and facsimile numbers (or to such other address
or facsimile number as a party may have specified by written notice given to the
other party pursuant to this provision):

 

4

--------------------------------------------------------------------------------


 

If to Parent, MergerSub

 

C. R. Bard, Inc.

or the Surviving

 

730 Central Avenue

Corporation:

 

Murray Hill, NJ 07974

 

 

Attention: General Counsel

 

 

Facsimile: (908) 277-8025

With a copy to:

 

 

 

 

Weil, Gotshal & Manges LLP

 

 

767 Fifth Avenue

 

 

New York, NY 10153-0119

 

 

Attention: Michael E. Lubowitz, Esq.

 

 

Facsimile: (212) 310-8007

 

 

 

If to Restricted Person:

 

To the address or facsimile number for notice set forth on the signature
page hereof.

 

 

 

3.4          Governing Law and Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota applicable to
contracts made and performed in such state, without regard to any conflict of
laws provisions that would require the application of the Law of any other
jurisdiction.  Any suit, action or other legal proceeding arising out of or
relating to this Agreement shall be brought exclusively in the state and federal
courts located in Hennepin County, Minnesota.  Restricted Person agrees to
submit to personal jurisdiction in the foregoing court and to venue in that
court.  Restricted Person further agrees to waive all legal challenges and
defenses to the propriety of a forum in Hennepin County, Minnesota, and to the
application of Minnesota law therein.

 

3.5          Termination.  In the event the Merger Agreement is not entered
into, the Merger is not consummated and/or the Merger Agreement is terminated
for any reason in accordance with its terms, this Agreement shall automatically
be null and void.

 

3.6          Severability.  To the extent any provision of this Agreement shall
be determined to be unlawful or otherwise unenforceable, in whole or in part,
such determination shall not affect the validity of the remainder of this
Agreement, and this Agreement shall be reformed to the extent necessary to carry
out its provisions to the greatest extent possible.  In the absence of such
reformation, such part of such provision shall be considered deleted from this
Agreement and the remainder of such provision and of this Agreement shall be
unaffected and shall continue in full force and effect.  In furtherance and not
in limitation of the foregoing, should the duration or geographical extent of,
or business activities covered by any provision of, this Agreement be in excess
of that which is valid and enforceable under applicable Law, then such provision
shall be construed to cover only that duration, extent or activities which may
validly and enforceably be covered.  To the extent any provision of this
Agreement shall be declared invalid or unenforceable for any reason by any
governmental body in any jurisdiction, this Agreement (or provision thereof)
shall remain valid and enforceable in each other jurisdiction where it applies. 
Restricted Person acknowledges the uncertainty of the Law in this respect and
expressly stipulates that this Agreement shall be given the construction that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable Law.

 

5

--------------------------------------------------------------------------------


 

3.7          Successors and Assigns.  This Agreement shall be binding on and
inure to the benefit of the parties and their respective successors and
permitted assigns.  Parent, MergerSub and the Surviving Corporation may assign
this Agreement and any or all rights or obligations hereunder to any person or
entity at any time, without consent.  Neither the Company (prior to the Closing
Date) nor Restricted Person shall be entitled to assign this Agreement or any of
their respective obligations hereunder.

 

3.8          Independent Review and Advice.  Restricted Person represents and
warrants that Restricted Person: (a) has carefully read this Agreement;
(b) executes this Agreement with full knowledge of the contents of this
Agreement, the legal consequences thereof, and any and all rights which each
party may have with respect to one another; (c) has had the opportunity to
receive independent legal advice with respect to the matters set forth in this
Agreement and with respect to the rights and asserted rights arising out of such
matters; (d) has been advised to, and has had the opportunity to, consult with
Restricted Person’s personal attorney prior to entering into this Agreement; and
(e) is entering into this Agreement of Restricted Person’s own free will.  The
parties agree that this Agreement shall not be construed for or against either
party in any interpretation thereof.  Restricted Person acknowledges that
(i) prior to the Closing Date Dorsey & Whitney LLP (“D&W”) represents the
Company and (ii) Weil, Gotshal & Manges LLP (“WGM”) represents Parent, MergerSub
and the Surviving Corporation, and neither D&W nor WGM represent Restricted
Person in connection with the Merger Agreement, this Agreement, or any of the
transactions contemplated thereby or hereby.

 

3.9          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original copy of this
Agreement and all of which, when taken together, shall be deemed to constitute
one and the same agreement.  The exchange of a fully executed Agreement (in
counterparts or otherwise) by facsimile transmission, by electronic mail in
“portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, shall be sufficient to bind the parties hereto to the terms and
conditions of this Agreement.

 

3.10        Definitions.

 

“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, such entity, and the term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such entity, whether through ownership of voting securities, by
contract or otherwise.

 

“Business Day” means any day of the year on which national banking institutions
in the United States are open to the public for conducting business and are not
required or authorized to close.

 

“Closing Date” means the date of the consummation of the Merger.

 

“Exploit” or “Exploitation” means, with respect to any product, invention,
intellectual property, asset or property, to disclose, manufacture, produce,
import, use, operate, research,

 

6

--------------------------------------------------------------------------------


 

design, develop, perform animal, clinical or other testing, perform quality
assurance testing, commercialize, revise, repair, register, maintain, modify,
enhance, upgrade, prepare derivative works, seek regulatory concurrences or
approvals, package, label, improve, formulate, export, transport, distribute,
promote, market, advertise, sell, have sold, offer for sale or license such
product, invention, intellectual property, asset or property.

 

“Law” means any foreign, federal, state or local law (including common law),
statute, code, ordinance, rule, regulation, order or other requirement.

 

“Products” means all products and any and all line extensions, modifications,
improvements, additions, successors thereto and replacements therefor, in each
case, that are owned by, used by, marketed or sold by, held for use by or
licensed to (or otherwise available to) the Business.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.

 

 

ROCHESTER MEDICAL CORPORATION

 

 

 

By:

/s/ David A. Jonas

 

 

Name: David A. Jonas

 

 

Title:   CFO

 

 

 

 

 

C. R. BARD, INC.

 

 

 

By:

/s/ Christopher S. Holland

 

 

Name: Christopher S. Holland

 

 

Title:   Senior Vice President and Chief Financial Officer

 

 

 

 

 

STARNORTH ACQUISITION CORP.

 

 

 

By:

/s/ Christopher S. Holland

 

 

Name: Christopher S. Holland

 

 

Title:   Vice President

 

 

 

 

 

RESTRICTED PERSON

 

 

 

 

 

/s/ Philip Conway

 

Name:  Philip Conway

 

 

 

Address: 9818 County Road SE
Chatfield, MN 55923

 

 

 

 

 

Facsimile No.: (507) 533-9725

 

--------------------------------------------------------------------------------